EXHIBIT 10.4
SUPERVALU INC.
2007 STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This agreement is made and entered into as of the grant date indicated
below (the “Grant Date”), by and between SUPERVALU INC. (the “Company”), and the
individual whose name appears below (“Recipient”).
     The Company has established the 2007 Stock Plan (the “Plan”), under which
key employees of the Company may be granted Awards of Restricted Stock Units of
the Company. Recipient has been selected by the Company to receive an Award of
Restricted Stock Units subject to the provisions of this agreement. Capitalized
terms that are used in this agreement, that are not defined, shall have the
meanings ascribed to them in the Plan.
     In consideration of the foregoing, the Company and Recipient hereby agree
as follows:
     1. Grant. The Company hereby grants to Recipient, subject to Recipient’s
acceptance hereof, an Award of Restricted Stock Units for the number of
Restricted Stock Units indicated below, effective as of the Grant Date.
     2. Acceptance of Award of Restricted Stock Units and Restricted Stock Unit
Award Terms and Conditions. The Award of Restricted Stock Units is subject to
and governed by the Restricted Stock Unit Award Terms and Conditions (“Terms and
Conditions”) attached hereto, which is incorporated herein and made a part
hereof, and the terms and provisions of the Plan. To accept the Award of
Restricted Stock Units, this agreement must be delivered and accepted through an
electronic medium in accordance with procedures established by the Company or
Recipient must sign and return a copy of this agreement to the Company within
sixty (60) days after the Grant Date. By so doing, Recipient acknowledges
receipt of the accompanying Terms and Conditions and the Plan, and represents
that Recipient has read and understands the same and agrees to be bound by the
accompanying Terms and Conditions and the terms and provisions of the Plan. In
the event that any provision of this agreement or the accompanying Terms and
Conditions is inconsistent with the terms and provisions of the Plan, the terms
and provisions of the Plan shall govern. Any question of administration or
interpretation arising under this agreement or the accompanying Terms and
Conditions shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.
     3. Vesting. Except as otherwise provided in the accompanying Terms and
Conditions, the Award of Restricted Stock Units shall vest as indicated below.

       
Award Number:
  %%OPTION_NUMBER%-%
Grant Date:
  %%OPTION_DATE%-%
Number of Restricted Stock Units:
  %%TOTAL_SHARES_GRANTED,’999,999,999’%-%
Vesting Dates:
  %%SHARES_PERIOD1%-% on %%VEST_DATE_PERIOD1%-%
 
  %%SHARES_PERIOD2%-% on %%VEST_DATE_PERIOD2%-%  

     
SUPERVALU INC.
  RECIPIENT:
 
   
 
   
[                     ]
[Title]
  %%FIRST_NAME%-% %%LAST_NAME%-%
%%ADDRESS_LINE_1%-%
%%CITY%-% %%STATE%-% %%ZIPCODE%-%

 



--------------------------------------------------------------------------------



 



SUPERVALU INC.
2007 STOCK PLAN
RESTRICTED STOCK UNIT AWARD TERMS AND CONDITIONS
(FOR EMPLOYEES)
These Restricted Stock Unit Award Terms and Conditions (“Terms and Conditions”)
apply to the Award of Restricted Stock Units granted under the 2007 Stock Plan
(the “Plan”), pursuant to the Restricted Stock Unit Award Agreement (the
“Agreement”) to which this document is attached. Capitalized terms that are used
in this document, but are not defined, shall have the meanings ascribed to them
in the Plan or the attached Agreement. See Section 20 for a list of defined
terms.
1. Award of Restricted Stock Units. SUPERVALU INC. (the “Company”) hereby grants
to you an Award of Restricted Stock Units for the number of Restricted Stock
Units set forth in the attached Agreement representing the right to receive one
(1) share of the Company’s Common Stock, $1.00 par value (the “Common Stock”),
subject to certain restrictions as provided in these Terms and Conditions. The
Award is effective as of the Grant Date.
2. Rights with Respect to the Restricted Stock Units. The Restricted Stock Units
granted pursuant to the attached Agreement do not and shall not give you any of
the rights and privileges of a holder of Common Stock. Your rights with respect
to the Restricted Stock Units shall remain forfeitable at all times prior to the
date or dates on which such rights become vested and the restrictions with
respect to the Restricted Stock Units lapse in accordance with Section 3 or
Section 4 hereof.
3. Vesting. Subject to these Terms and Conditions, the Restricted Stock Units
shall vest in full on the date or dates and in the amount or amounts set forth
in the attached Agreement if you remain continuously employed by the Company or
any of its Affiliates until the respective vesting dates.
4. Change in Control.

  a)   If, within two (2) years after a Change in Control you experience an
involuntary termination of employment initiated by the Company for reasons other
than Cause, or a termination of employment for Good Reason, then you shall
become immediately and unconditionally vested in all the Restricted Stock Units
and the restrictions with respect to all the Restricted Stock Units shall lapse
and the Restricted Stock Units shall be settled and paid to you as soon as
administratively feasible following your termination of employment but in no
event later than March 15 of the year following the year of your termination of
employment. If the Award of Restricted Stock Units is replaced pursuant to
subsection (c) below, the protections and rights granted under this subsection
(a) shall transfer and apply to such replacement grant.     b)   If, in the
event of a Change in Control, and to the extent the Award of Restricted Stock
Units is not assumed by a successor corporation (or affiliate thereto) or other
successor entity or person, or replaced with an award or grant that, solely in
the discretionary judgment of the Committee preserves the existing value of the
Award of Restricted Stock Units at the time of the Change in Control, then you
shall become immediately and unconditionally vested in all the Restricted Stock
Units and the restrictions with respect to all the Restricted Stock Units shall
lapse and the Restricted Stock Units shall be settled and paid to you as soon as
administratively feasible after the Change in Control but in no event later than
March 15 of the year following the year of the Change in Control.     c)   If in
the event of a Change in Control and to the extent that this Award of Restricted
Stock Units is assumed by any successor corporation, affiliate thereof, person
or other entity, or are replaced with awards that, solely in the discretionary
judgment of the Committee preserve the existing value of this Award of
Restricted Stock Units at the time of the Change in Control and provide for
vesting and settlement terms that are at least as favorable to you as the
vesting and payout terms applicable to this Award of Restricted Stock Units,
then the assumed Award of Restricted Stock Units or such substitute therefor
shall remain outstanding and be governed by its respective terms.

5. Forfeiture. If you cease to be an employee of the Company or any of its
Affiliates prior to the vesting of the Restricted Stock Units pursuant to
Section 3 or Section 4 hereof for any reason, then your rights to all of the
unvested Restricted Stock Units shall be immediately and irrevocably forfeited.
However, the Committee administering the Plan may determine to accelerate the
vesting of the Restricted Stock Units if

 



--------------------------------------------------------------------------------



 



you cease to be an employee of the Company or any of its Affiliates prior to the
vesting of the Restricted Stock Units pursuant to Section 3 or Section 4 hereof
for any reason.
6. Restrictions on Transfer. Except as may otherwise be determined by the
Committee administering the Plan, until the Restricted Stock Units vest pursuant
to Section 3 or Section 4 hereof, none of the Restricted Stock Units may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered by you, and no attempt to transfer the Restricted Stock Units,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
the transferee with any interest or right in or with respect to the Restricted
Stock Units. No transfer by will or the applicable laws of descent and
distribution of any Restricted Stock Units which are vested by action of the
Committee administering the Plan following your death shall be effective to bind
the Company unless the Committee administering the Plan shall have been
furnished with written notice of such transfer and a copy of the will or such
other evidence as the Committee may deem necessary to establish the validity of
the transfer.
7. Issuance. No shares of Common Stock shall be issued to you prior to the date
on which the applicable Restricted Stock Units vest, in accordance with these
Terms and Conditions and the attached Agreement. Furthermore, in no event shall
any shares of Common Stock be issued to you later than sixty (60) calendar days
after the applicable Restricted Stock Units vested. After any Restricted Stock
Units vest pursuant to Section 3 or Section 4 hereof, and following payment of
the applicable withholding taxes pursuant to Section 8 hereof, the Company shall
promptly cause one (1) share of Common Stock for each such vested Restricted
Stock Unit (less any shares of Common Stock withheld to pay taxes), free of any
restrictions, to be delivered, either by book-entry registration or in the form
of a certificate or certificates, registered in your name or in the names of
your legal representatives, beneficiaries or heirs, as the case may be, to you.
Only whole shares of Common Stock shall be issued to you pursuant to a
certificate.
8. Taxes.

  a)   You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the Restricted Stock
Units, the vesting of the Restricted Stock Units and the receipt of shares of
Common Stock and any other matters related to these Terms and Conditions and the
attached Agreement. In order to comply with all applicable federal or state
income, social security, payroll, withholding or other tax laws or regulations,
the Company may take such action, and may require you to take such action, as it
deems appropriate to ensure that all applicable federal or state income, social
security, payroll, withholding or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.     b)   You acknowledge
that you are responsible for the payment of any federal, state, local or other
taxes that are required to be withheld by the Company upon vesting of the
Restricted Stock Units. In order to satisfy any applicable federal, state, local
or other taxes that are required to be withheld, the Company shall withhold a
portion of the shares of Common Stock otherwise to be issued upon vesting of the
Restricted Stock Units having a Fair Market Value as of the vesting date equal
to the amount of federal and state income tax required to be withheld upon such
vesting (commonly referred to as a “Tax Swap” or “Stock for Tax”).

9. Adjustments. If any Restricted Stock Units vest subsequent to any change in
the number or character of the Common Stock through any recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares or other securities of
the Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event that
affects the Restricted Stock Units covered by this Award of Restricted Stock
Units, you shall then receive upon such vesting the number and type of
securities or other consideration which you would have received if such
Restricted Stock Units had vested prior to the event changing the number or
character of the outstanding Common Stock.
10. Covenants. In consideration of benefits described elsewhere in these Terms
and Conditions and the attached Agreement, and in recognition of the fact that,
as a result of your employment with the Company or any of its Affiliates, you
have had or will have access to and gain knowledge of highly confidential or
proprietary information or trade secrets pertaining to the Company or its
Affiliates, as well as the customers, suppliers, joint ventures, licensors,
licensees, distributors or other persons and entities with whom the Company or
any of its Affiliates does business (“Confidential Information”), which the
Company or its Affiliates have expended time, resources and money to obtain or
develop and which have significant value to the Company and its Affiliates, you
agree for the benefit of the Company and its Affiliates, and as

 



--------------------------------------------------------------------------------



 



a material condition to your receipt of benefits described elsewhere in these
Terms and Conditions and the attached Agreement, as follows:

  a)   Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one (1) or more of its Affiliates. In recognition of the foregoing,
you will not at any time during employment or following termination of
employment for any reason, disclose, use or otherwise make available to any
third party, any Confidential Information relating to the Company’s or any
Affiliate’s business, products, services, customers, vendors or suppliers; trade
secrets, data, specifications, developments, inventions and research activity;
marketing and sales strategies, information and techniques; long and short term
plans; existing and prospective client, vendor, supplier and employee lists,
contacts and information; financial, personnel and information system
information and applications; and any other information concerning the business
of the Company or its Affiliates which is not disclosed to the general public or
known in the industry, except for disclosure necessary in the course of your
duties or with the express written consent of the Company. All Confidential
Information, including all copies, notes regarding and replications of such
Confidential Information will remain the sole property of the Company or its
Affiliates, as applicable, and must be returned to the Company or such
Affiliates immediately upon termination of your employment.     b)   Return of
Property. Upon termination of employment with the Company or any of its
Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software and all other property of the Company or its Affiliates and all copies
of such property in your possession. You acknowledge and agree that all such
materials are the sole property of the Company or its Affiliates and that you
will certify in writing to the Company at the time of delivery, whether upon
termination or otherwise, that you have complied with this obligation.     c)  
Non-Solicitation of Existing or Prospective Customers, Vendors and Suppliers.
You specifically acknowledge that the Confidential Information described in
Section 10(a) includes confidential data pertaining to existing and prospective
customers, vendors and suppliers of the Company or its Affiliates; that such
data is a valuable and unique asset of the business of the Company or its
Affiliates; and that the success or failure of the their businesses depends upon
the their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors and suppliers. Therefore, during
your employment with the Company or any of its Affiliates and for the twelve
(12) months following termination of employment for any reason, you agree that
you will not, except on behalf of the Company or its Affiliates, or with the
Company’s express written consent, solicit, approach, contact or attempt to
solicit, approach or contact, either directly or indirectly, on your own behalf
or on behalf of any other person or entity, any existing or prospective
customers, vendors or suppliers of the Company or its Affiliates with whom you
had contact or about whom you gained Confidential Information during your
employment with the Company or its Affiliates for the purpose of obtaining
business or engaging in any commercial relationship that would be competitive
with the “Business of the Company” (as defined below in Section 10(e)(i)) or
cause such customer, supplier or vendor to materially change or terminate its
business or commercial relationship with the Company or its Affiliates.     d)  
Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 10(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.     e)   Non-Competition. You
covenant and agree that during your employment with the Company or any of its
Affiliates and for the twelve (12) months following termination of employment
for any reason, you will not, in any geographic market in which you worked on
behalf of the Company or

 



--------------------------------------------------------------------------------



 



      any of its Affiliates, or for which you had any sales, marketing,
operational, logistical or other management or oversight responsibility, engage
in or carry on, directly or indirectly, as an owner, employee, agent, associate,
consultant, partner or in any other capacity, a business competitive with the
Business of the Company. This Section 10(e) shall not apply in the event of a
Change in Control as described in Section 4 above.

  i)   The “Business of the Company” shall mean any business or activity
involved in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.     ii)   To “engage in or carry on” shall mean to have ownership in
such business (excluding ownership of up to one percent (1%) of the outstanding
shares of a publicly-traded company) or to consult, work in, direct or have
responsibility for any area of such business, including but not limited to
operations, logistics, sales, marketing, finance, recruiting, sourcing,
purchasing, information technology or customer service.

  f)   No Disparaging Statements. You agree that you will not make any
disparaging statements about the Company, its Affiliates, directors, officers,
agents, employees, products, pricing policies or services.     g)   Remedies for
Breach of These Covenants. Any breach of the covenants in this Section 10 likely
will cause irreparable harm to the Company or its Affiliates for which money
damages could not reasonably or adequately compensate the Company or its
Affiliates. Accordingly, the Company or any of its Affiliates shall be entitled
to all forms of injunctive relief (whether temporary, emergency, preliminary,
prospective or permanent) to enforce such covenants, in addition to damages and
other available remedies, and you consent to the issuance of such an injunction
without the necessity of the Company or any such Affiliate posting a bond or, if
a court requires a bond to be posted, with a bond of no greater than $500 in
principal amount. In the event that injunctive relief or damages are awarded to
Company or any of its Affiliates for any breach by you of this Section 10, you
further agree that the Company or such Affiliate shall be entitled to recover
its costs and attorneys’ fees necessary to obtain such recovery. In addition,
you agree that upon your breach of any covenant in this Section 10, this Award
of Restricted Stock Units shall be immediately and irrevocably forfeited.     h)
  Enforceability of These Covenants. It is further agreed and understood by you
and the Company that if any part, term or provision of these Terms and
Conditions and the attached Agreement should be held to be unenforceable,
invalid or illegal under any applicable law or rule, the offending term or
provision shall be applied to the fullest extent enforceable, valid or lawful
under such law or rule, or, if that is not possible, the offending term or
provision shall be struck and the remaining provisions of these Terms and
Conditions and the attached Agreement shall not be affected or impaired in any
way.

11. Arbitration. You and the Company agree that any controversy, claim or
dispute arising out of or relating to the attached Agreement or the breach of
any of these Terms and Conditions, or arising out of or relating to your
employment relationship with the Company or any of its Affiliates, or the
termination of such relationship, shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to you and the Company, except for claims by the Company
relating to your alleged breach of any of the employee covenants set forth in
Section 10 above. This agreement to arbitrate specifically includes, but is not
limited to, discrimination claims under Title VII of the Civil Rights Act of
1964 and under state and local laws prohibiting employment discrimination.
Nothing in this Section 11 shall preclude the Company from pursuing a court
action to obtain a temporary restraining order or a preliminary injunction
relating to the alleged breach of any of the covenants set forth in Section 10.
The agreement to arbitrate shall continue in full force and effect despite the
forfeiture of this Award of Restricted Stock Units or the termination of your
employment relationship with the Company or any of its Affiliates. You and the
Company agree that any award rendered by the arbitrator must be in writing and
include the findings of fact and conclusions of law upon which it is based,
shall be final and binding and that judgment upon the final award may be entered
in any court having jurisdiction thereof. The arbitrator may grant any remedy or
relief that the arbitrator deems just and equitable, including any remedy or
relief that would have been available to you or the Company or any of its
Affiliates had the matter been heard in court. All expenses of arbitration,
including the required travel and other expenses of the arbitrator and

 



--------------------------------------------------------------------------------



 



any witnesses, and the costs relating to any proof produced at the direction of
the arbitrator, shall be borne equally by you and the Company unless otherwise
mutually agreed or unless the arbitrator directs otherwise in the award. The
arbitrator’s compensation shall be borne equally by you and the Company unless
otherwise mutually agreed or the law provides otherwise.
12. Severability. In the event that any portion of these Terms and Conditions
and the attached Agreement shall be held to be invalid, the same shall not
affect in any respect whatsoever the validity and enforceability of the
remainder of these Terms and Conditions and the attached Agreement.
13. Interpretations. These Terms and Conditions and the attached Agreement are
subject in all respects to the Plan. A copy of the Plan is available upon your
request. In the event that any provision of these Terms and Conditions or the
attached Agreement is inconsistent with the terms of the Plan, the terms and
provisions of the Plan shall govern. Any question of administration or
interpretation arising under these Terms and Conditions or the attached
Agreement shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.
14. No Right to Employment. Nothing in these Terms and Conditions, the attached
Agreement or the Plan shall be construed as giving you the right to be retained
as an employee of the Company. In addition, the Company may at any time dismiss
you from employment, free from any liability or any claim under these Terms and
Conditions and the attached Agreement, unless otherwise expressly provided in
these Terms and Conditions and the attached Agreement.
15. Compensation. Any compensation realized from the receipt or payment of (or
the lapse of restrictions relating to) this Award of Restricted Stock Units
shall constitute a special long-term incentive payment to you and whether or not
it is taken into account as compensation in determining the amount of any
benefit under any retirement or other employee benefit plan of the Company or
any of its Affiliates will be determined solely under the terms of those benefit
plans.
16. Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
17. Headings. Headings are given to the sections and subsections of these Terms
and Conditions and the attached Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of these Terms and Conditions and the
attached Agreement or any provision hereof.
18. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of these Terms and Conditions and the attached Agreement.
19. Notice. For purpose of these Terms and Conditions and the attached
Agreement, notices and all other communications provided for in the attached
Agreement, these Terms and Conditions or contemplated by either shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed United States certified or registered mail, return receipt
requested, postage prepaid, and addressed, in the case of the Company, to the
Company at:
P.O. Box 990
Minneapolis, MN 55440
Attention: Corporate Secretary
and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

  a)   Notice of Termination by Company. Any purported termination of employment
of you by the Company (whether for Cause or without Cause) shall be communicated
by a Notice of Termination to you. No purported termination of employment of you
by the Company shall be effective without a Notice of Termination having been
given.     b)   Good Reason Notice by You. Any purported termination of
employment by you for Good Reason shall be communicated by a Notice of
Termination to the Company. Your termination of employment will not be for Good
Reason unless (i) you give the Company written notice of the

 



--------------------------------------------------------------------------------



 



      event or circumstance which you claim is the basis for Good Reason within
six (6) months of such event or circumstance first occurring and (ii) the
Company is given thirty (30) days from its receipt of such notice within which
to cure or resolve the event or circumstance so noticed. If the circumstance is
cured or resolved within said thirty (30) days, your termination of employment
will not be for Good Reason.

20. Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in the Agreement with initial
capital letters unless, in the context, it would be unreasonable to do so.

  a)   Cause shall mean:

  i)   your continued failure to perform your duties with the Company (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to you
by the Board or an officer of the Company which specifically identifies the
manner in which the Board or the officer believes that you have not
substantially performed your duties;     ii)   the conviction of, or plea of
guilty or nolo contendere to, a felony or the willful engaging by you in conduct
which is materially and demonstrably injurious to the Company;     iii)   your
commission of a material act or material acts of personal dishonesty intended to
result in your substantial personal enrichment at the expense of the Company; or
    iv)   your material violation of Company policies relating to Code of
Business Conduct, Equal Employment Opportunities and Harassment or Workplace
Violence;

    provided, however, that in no event shall Cause exist by virtue of any
action taken by you (A) in compliance with express written directions of the
Board, the Company’s Chief Executive Officer or the officer to whom you report,
or (B) in reliance upon the express written consent of the Company’s counsel.  
    In each case above, for a termination of employment to be for Cause, you
must be provided with a Notice of Termination (as described in Section 19(a))
within six (6) months after the Company has actual knowledge of the act or
omission constituting Cause. Whether a termination of employment is for Cause as
provided above will be determined by the Company in its sole discretion based on
all the facts and circumstances.

  b)   Change in Control shall be deemed to have occurred upon any of the
following events:

  i)   the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d 3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (A) the then outstanding shares of Common Stock or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company or (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;     ii)   the consummation of any merger or other business combination
of the Company, sale or lease of all or substantially all of the Company’s
assets or combination of the foregoing transactions (the “Transactions”) other
than a Transaction immediately following which the stockholders of the Company
and any trustee or fiduciary of any Company employee benefit plan immediately
prior to the Transaction own at least sixty percent (60%) of the voting power,
directly or indirectly, of (A) the surviving corporation in any such merger or
other business combination; (B) the purchaser or lessee of the Company’s assets
or (C) both the surviving corporation and the purchaser or lessee in the event
of any combination of Transactions;     iii)   within any 24-month period, the
persons who were directors immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of a
successor to the Company. For this purpose, any director who was not a director
at the beginning of such

 



--------------------------------------------------------------------------------



 



      period shall be deemed to be an Incumbent Director if such director was
elected to the Board by, or on the recommendation of or with the approval of, at
least three-fourths of the directors who then qualified as Incumbent Directors
(so long as such director was not nominated by a person who has expressed an
intent to effect a Change in Control or engage in a proxy or other control
contest); or

  iv)   such other event or transaction as the Board shall determine constitutes
a Change in Control.

  c)   CIC Date shall mean the date on which a Change in Control occurs.     d)
  Good Reason shall mean any one (1) or more of the following events occurring
during the two-year period following the CIC Date:

  i)   your annual base salary is reduced below the higher of (A) the amount in
effect on the CIC Date or (B) the highest amount in effect at any time
thereafter;     ii)   your duties and responsibilities or the program of
incentive compensation (including without limitation long term incentive plans
and equity incentive programs), vacation, fringe benefits, perquisites,
retirement and general insurance benefits offered to your are materially and
adversely diminished in comparison to the duties and responsibilities or the
program of such benefits enjoyed by you on the CIC Date; or     iii)   you are
required to be based at a location more than forty-five (45) miles from the
location where you were based and performed services on the CIC Date or your
business travel obligations are significantly increased over those in effect
immediately prior to the CIC Date;

      provided, however, that any diminution of duties or responsibilities that
occurs solely as a result of the fact that the Company ceases to be a public
company shall not, in and of itself, constitute Good Reason.

  e)   Notice of Termination shall mean a written notice which shall indicate
the specific provision in these Terms and Conditions relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for your termination of employment under the provisions so indicated.

Original Approval:

 